Citation Nr: 0811437	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  98-14 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
Meniere's disease, from June 13, 1997, to March 17, 2000.

2.    Entitlement to an evaluation in excess of 80 percent 
for Meniere's disease, from March 18, 2000, to February 28, 
2002.

3.  Whether it was proper to reduce the veteran's 80 percent 
disability rating for Meniere's disease, effective March 1, 
2002.  

4.  Entitlement to an evaluation in excess of 50 percent for 
Meniere's disease, from March 1, 2002, to May 20, 2005.

5.  Entitlement to an evaluation in excess of 60 percent for 
Meniere's disease, from May 21, 2005, to the present.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his housekeeper


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
August 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

On appeal, the disability ratings for the veteran's service-
connected Meniere's disease were adjusted as follows: a June 
2000 hearing officer decision increased the veteran's 
disability rating to 80 percent, effective March 18, 2000; an 
August 2001 rating decision proposed reducing the veteran's 
disability rating to 50 percent; a December 2001 hearing 
officer decision reduced the veteran's disability rating to 
50 percent, effective March 1, 2002; a November 2005 rating 
decision increased the veteran's disability rating to 60 
percent, effective May 21, 2005.

In December 2003, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg RO.  A 
transcript of the hearing is of record.  

In April 2004 and May 2006, the Board remanded this case for 
additional development, and the case has been returned for 
further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2007).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous.  38 C.F.R. § 4.20.  The 
governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2007).
	
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Because a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made, consideration must be given to assigning 
different ratings for different time periods.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

The veteran is entitled to be rated under the diagnostic code 
that allows the highest possible evaluation for the clinical 
findings shown on objective examination.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the evaluation 
of the same disability, or the same manifestations of 
disability, under various diagnoses constitutes pyramiding, 
which is prohibited under VA regulations.  38 C.F.R. § 4.14 
(2007).  

Finally, when a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003).  The effective date of any increase cannot be 
earlier than the effective date of the revised criteria.  See 
VAOGCPREC 3-2000; 65 Fed. Reg. 33422 (2000).

The regulations pertaining to rating disabilities of the ear 
were changed effective June 10, 1999.  Prior to this date, 
Meniere's syndrome was rated under 38 C.F.R. § 4.87a, 
Diagnostic Code 6205.  This diagnostic code assigned a 30 
percent disability rating for mild Meniere's syndrome, with 
aural vertigo and deafness.  A 60 percent rating was 
available for moderate Meniere's syndrome, with less frequent 
attacks, including cerebellar gait.  A 100 percent rating was 
awarded for severe Meniere's syndrome, with frequent and 
typical attacks, vertigo, deafness, and cerebellar gait.  

Also of relevance is 38 C.F.R. § 4.87a, Diagnotic Code 6204 
(effective prior to June 10, 1999), which compensates for 
chronic labyrinthitis.  This diagnostic code awarded a 10 
percent disability rating for moderate disability with 
tinnitus and occasional dizziness, while a 30 percent 
disability was assigned for severe disability with tinnitus, 
dizziness, and occasional staggering.  A note to Diagnostic 
Code 6204 states that this rating was to be combined with 
ratings for loss or hearing or suppuration.  Under 38 C.F.R. 
§ 4.87a, Diagnostic Code 6260, persistent tinnitus as a 
symptom of head injury, concussion or acoustic trauma 
warranted a 10 percent disability rating.  While the hearing 
loss regulations of 38 C.F.R. § 4.85 are also relevant to the 
issue at hand, they need not be discussed at the moment.  

Effective June 10, 1999, the schedule of ratings of the ear 
were reclassified under 38 C.F.R. § 4.87.  Under the new 
regulations, Diagnostic Code 6205 assigns a 30 percent rating 
for Meniere's syndrome with hearing impairment with vertigo 
less than once a month, with or without tinnitus.  A 60 
percent evaluation is awarded for hearing impairment with 
attacks of vertigo and cerebellar gait occurring from one to 
four times a month, with or without tinnitus.  A 100 percent 
rating is warranted when there is hearing impairment with 
attacks of vertigo and cerebellar gait occurring more than 
once weekly, with or without tinnitus.  Diagnostic Code 6205 
notes that Meniere's syndrome may be rated either under these 
criteria or by separately evaluating vertigo (as a peripheral 
vestibular disorder), hearing impairment, and tinnitus, 
whichever method results in a higher overall evaluation. It 
also states that an evaluation for hearing impairment, 
tinnitus, or vertigo may not be combined with an evaluation 
under Diagnostic Code 6205. 

The revised disability ratings reclassified the disability 
rated under Diagnostic Code 6204 (formerly "chronic 
labyrinthitis") as "peripheral vestibular disorders."  The 
new Diagnostic Code 6204 awards a 10 percent rating for 
disability manifested by occasional dizziness and assigns a 
30 percent rating when the disability is characterized by 
dizziness and occasional staggering.  The note to Diagnostic 
Code 6204 states that objective findings supporting the 
diagnosis of vestibular disequilibrium are required before a 
compensable evaluation can be assigned under this code. An 
amendment in effect from June 10, 1999, to June 12, 2003, 
made recurrent tinnitus a compensable disability under 
Diagnostic Code 6260 and no longer restricted compensation to 
tinnitus caused by head injury, concussion, or acoustic 
trauma.  The hearing loss rating criteria of 38 C.F.R. 
§ 4.85, Diagnostic Code 6100, did not change.  

The claim at hand involves issues of entitlement to increased 
ratings for Meniere's syndrome and the propriety of a rating 
reduction from 80 percent to 50 percent for this same 
disability.  While the present appeal only goes back to June 
13, 1997, the veteran has been service-connected for 
Meniere's disease with vertigo and tinnitus since March 29, 
1982.  Before June 13, 1997, the veteran's disability rating 
was assigned under the Meniere's syndrome rating criteria of 
under 38 C.F.R. § 4.87a, Diagnostic Code 6205 (effective 
prior to June 10, 1999).  This disability rating, as well as 
the August 1982 rating decision that originally granted 
service connection, expressly contemplated evidence of the 
veteran's tinnitus and vertigo.    

From June 13, 1997, forward, the entire period that is under 
appeal, the veteran's disability has been rated as hearing 
loss under 38 C.F.R. § 4.85, as the hearing loss diagnostic 
code allowed for a higher disability rating than was 
available to the veteran under the Meniere's syndrome 
criteria.  

As noted above, the rating schedule for disabilities of the 
ear changed effective June 10, 1999.  Accordingly, the RO re-
evaluated the veteran's disabilities and rated them under the 
new criteria.  The Board believes that the RO either 
misinterpreted or misapplied the applicable regulations in 
two ways.  For these reasons, the Board remands this claim so 
that the veteran's disability may be evaluated in accordance 
with the applicable regulations.

First, the Board notes that the veteran's disabilities were 
first evaluated under the new criteria in the June 2000 
rating decision.  In this decision, the RO stated that 
"[e]ffective June 10, 1999, the Rating Schedule was revised 
to provide for separate evaluations for tinnitus, vertigo, 
and hearing loss secondary to Meniere's Disease if this was 
to the veteran's advantage."  The Board agrees that this 
principle, as noted above, appears in a notation in the new 
Diagnostic Code 6205.  However, the Board finds no indication 
that the old rating criteria prohibited evaluating a 
veteran's disabilities in this manner.  In fact, as noted 
above, the old Diagnostic Code 6204, for chronic 
labyrinthitis, expressly notes that this rating is to be 
combined with ratings for loss of hearing or suppuration.  
The medical evidence of record includes evidence that the 
veteran complained of and was treated for tinnitus and 
vertigo.  Furthermore, evidence of tinnitus and vertigo was 
previously relied upon in assigning a disability rating for 
Meniere's disease.  The Board therefore believes that the 
veteran is entitled to a disability rating, or ratings, if 
appropriate, for tinnitus and vertigo separate from the 
disability rating he was assigned for hearing loss.  

Second, the Board notes that the current claim was filed in 
June 1997 and has been on appeal since that time.  When a law 
or regulation changes after a claim has been filed but before 
the administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  In this regard, the veteran is entitled to be rated 
under the more favorable rating criteria for the entire 
period that is currently on appeal.  The Board believes this 
is relevant because the requirement that the veteran's 
vertigo be supported by objective findings does not appear in 
the old Diagnostic Code 6402, suggesting the possibility that 
the old rating criteria may be more favorable to the veteran.  
The Board therefore believes that the veteran's Meniere's 
disease needs to be re-evaluated under both the old and the 
new rating criteria.

Furthermore, the Board does not believe that the veteran has 
been adequately informed of both the old and the new 
evaluation criteria that are potentially applicable to his 
claim.  Given the recent decision in Vazquez-Flores v. Peake, 
-- Vet. App. --, No. 05-0355, 2008 WL 239951 (Jan. 30, 2008), 
the Board believes that further notification should be 
undertaken while this case is on remand.

Finally, because it is inextricably intertwined with the 
increased ratings claims that are being remanded, the issue 
of whether it was proper to reduce the compensation rating of 
the veteran's Meniere's disease is held in abeyance pending 
completion of the development discussed below.  See Hoyer v. 
Derwinski, 1 Vet. App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AMC must provide notice as 
required by Vazquez-Flores v. Peake, -- 
Vet. App. --, No. 05-0355, 2008 WL 239951 
(Jan. 30, 2008).  The veteran should 
specifically be provided with both the old 
rating criteria for hearing loss and 
diseases of the ear, under 38 C.F.R. 
§ 4.85 and 4.87a, and the new rating 
criteria under 38 C.F.R. § 4.85, 4.86, and 
4.87, which became effective June 10, 
1999.

2.  The AMC should re-evaluate the 
veteran's Meniere's disease in accordance 
with the instructions listed above.  If 
the AMC disagrees with the Board's 
interpretation of any of the pertinent 
regulations, the rating decision should 
explain the AMC's rationale.  If an issue 
on appeal continues to be denied, the 
veteran and his representative must be 
provided a Supplemental Statement of the 
Case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



